                                           Case 5:21-cv-01962-BLF Document 10 Filed 03/22/21 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     TESLA, INC.,                                       Case No. 21-cv-01962-BLF
                                   8                    Plaintiff,
                                                                                            ORDER DIRECTING DEFENDANTS
                                   9             v.                                         TO RESPOND, SETTING HEARING
                                                                                            DATE, DIRECTING PLAINTIFF TO
                                  10     MCKECHNIE VEHICLE COMPONENTS                       SERVE DEFENDANTS WITH NOTICE
                                         USA, INC., et al.,                                 OF ORDER AND FILE PROOF OF
                                  11                                                        SERVICE
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On March 20, 2021, Plaintiff filed an application for a temporary restraining order

                                  14   “compelling [Defendant] MVC to turn over the approximately 50 specific items of tooling

                                  15   equipment at issue . . . as well as the supporting documentation necessary to operate that equipment.”

                                  16   ECF 3-3 at 4. Defendants SHALL file a response no longer than fifteen pages by March 24, 2021 at

                                  17   12:00pm. A hearing is hereby SET for March 25, 2021 at 9:00am via Zoom.

                                  18          The Court DIRECTS Plaintiff to serve Defendants with notice of this Order via email no

                                  19   later than March 22, 2021 at 5:00pm. Plaintiff SHALL file proof of service with the Court.

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: March 22, 2021

                                  23                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  24                                                    United States District Judge
                                  25

                                  26

                                  27

                                  28
